USPS.com® - USPS Tracking@Resujfs_ cv-00883-VLB Document 1 Bttps:/papls usps, PPBY Sef Trask Gerling f gion Ref fullpagestLc. i.

FAQs >

USPS Tracking’

Track Another Package +

Remove X

Tracking Number: 702012900001 78754140

Your item was delivered at 10:35 am on September 22, 2020 in BROOKFIELD, CT 06804.

¢Y Delivered

September 22, 2020 at 10:35 am
Delivered
BROOKFIELD, CT 06804

yoeqpes4

Get Updates v

 

Text & Email Updates

 

Tracking History

 

Product Information

 

See Less A

Can’t find what you’re looking for?

Go to our FAQs section to find answers to your tracking questions.

1 of 2 10/12/2020, 11:25 AM
